Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2195
                       Lower Tribunal No. 17-20306
                          ________________


              Office 163 Condominium Association, Inc.,
                                 Appellant,

                                     vs.

                            Eduardo Namnum,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

     Waldman Barnett, P.L., Glen H. Waldman, Michael A. Sayre and Julie
Levine, for appellant.

     Barakat Law, P.A., and Brian Barakat, for appellee.


Before FERNANDEZ, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.